FARR, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action on a promissory note by the Cuyahoga Finnish Socialist Asso. to one Max Goodman. A motion was filed in the more definite and certain by setting forth the nature of the defense, whether it was a corporation, partnership or voluntary association, and by stating definitely in what capacity the *601defendant was sueing'. This motion was overruled and a default judgment rendered for the plaintiff. Error was prosecuted to the Court of Appeals. In sustaining the judgment of the lower court, the Court of Appeals held:
Attorneys — Paul Stowe, for Finnish Asso.; White, Cannon & Spieth and Chas. F. Ross, for Goodman; all of Cleveland.
1. In an action against a corporation, partnership or voluntary association, a motion to require the plaintiff to make his petition more definite and certain by setting forth what kind of a corporation it is should be overruledj as such an averment is wholly unnecessary, as this question should be raised by answer and as a matter of defense.